SEPARATE OPINION.
I am of the opinion that Chap. 179, Laws 1944, authorizes the sheriffs to retain for their services in the collection of taxes, "5% on the first $25,000.00 of the state ad valorem taxes collected" by them for the year 1944, after the first day of April of that year, without reference to what they had theretofore received for collections made prior to April first. To restrict them to 5% on $15,000 thereafter collected is to give the statute a retroactive effect which should not, and in my opinion cannot, be done. *Page 693